Appeal from a resettled order granting the motion of petitioner-administratrix and of the special guardian, appointed on behalf of the infant children of the decedent, to strike from appellant’s answer the first defense and counterclaim, and the second defense, as insufficient in law. Order of the Surrogate’s Court, Suffolk County, affirmed, with one bill of ten dollars costs and disbursements to respondents filing briefs. No opinion. Close, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.